Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-5, 7-20, and 23-26 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-20, and 23-26 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney (US 2013/0103729, hereinafter Cooney) and in view of Mehra (US 2016/0034205, hereinafter Mehra) and in view of Schipunov (US 2008/0027920, hereinafter Schipunov).
With respect to claim 1, Cooney discloses 1. A system for a distributed partitioned map reduce, comprising: 
a plurality of nodes ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result.  Fig. 1, multiple hosts 107a – 107m)  
a plurality of partitions, wherein one or more partitions of the plurality of partitions are stored on a first node of the plurality of nodes ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result.  Fig. 1, multiple hosts 107a – 107m); 
execute a service node reduce to determine a service node result ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " 
provide the service node result ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an input and generate a result or output.).	However, Cooney does not disclose a service node configured to: receive a task from a client application system, wherein the client application system receives a request to perform the task from a requestor, wherein the client application system selects a service node to manage execution of the task, and wherein the client application to system provides the service node the task; receive partition results from the plurality of partitions.	In the same field of endeavor, Mehra discloses a service node configured to: provide partition task logic to the plurality of partitions, wherein the partition task logic includes a partition task map reduce ([0039] The JobTracker is the service within Hadoop that farms out MapReduce tasks to specific nodes in the cluster); receive partition results from the plurality of partitions ([0060] A map function generates intermediate output elements which includes a first key-value pair. Each element key includes an associated map task identifier, an associated reduce task identifier, and substantive data generated from the input by the map function.).  Cooney and Mehra are analogous art because they disclose Map Reduce paradigm.

However, Cooney and Mehra do not clearly disclose wherein a node of the plurality of nodes is selected as a service node by a client management system based at least in part on a request to perform a task from a requestor, wherein the client application system selects the service node to manage execution of the task; and wherein the service node is configured to receive the task from the client management system.
In the same field of endeavor, Schipunov discloses wherein a node of the plurality of nodes is selected as a service node by a client management system based at least in part on a request to perform a task from a requestor ([0006]-[0007] Client provides a SQL query to a computing node that acts as a master node.  The master 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cooney and Mehra with wherein a node of the plurality of nodes is selected as a service node by a client management system based at least in part on a request to perform a task from a requestor, wherein the client application system selects the service node to manage execution of the task; and wherein the service node is configured to receive the task from the client management system as disclosed in Schipunov in order to partition components to assign a plurality of tasks.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by retrieving multiple tasks and selecting with work nodes to complete the tasks.
 
With respect to claim 2, Cooney discloses wherein a partition of the one or more partitions comprises a primary partition ([0052] A portion (e.g., a partition, a shard, etc.) of each database (e.g., portions A-I as depicted in FIG. 3) can be linked to a key. In one 
With respect to claim 3, Cooney discloses wherein a partition of the one or more partitions comprises a backup partition of a primary partition (Cooney 2013/0103729 [0052] A portion (e.g., a partition, a shard, etc.) of each database (e.g., portions A-I as depicted in FIG. 3) can be linked to a key. In one embodiment, the key is hashed to determine which portion the key is linked to. A key may be hashed using a ring method, for example. Using the ring, each key and portion may be hashed to a primary location (e.g., based on a key with an identifier that is hashed into a number k) as well as one or more backup locations. The backup locations may be locations associated with the next server or host associated with the hash.  Fig. 1, multiple hosts 107a – 107m).
With respect to claim 8, Cooney discloses wherein the first node executes a first node reduce to determine a first node result from partition results of the one or more partitions ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an 
With respect to claim 9, Cooney discloses wherein the first node provides the first node result to the service node ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a "reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an input and generate a result or output.).
With respect to claim 10, Cooney discloses wherein the client application system is further configured to receive the service node result and provide the service node result to the requestor ([0031] a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a "reduced" result. For example, the subordinate computing nodes can then perform a "map" function on their respective portions of the jobs to process an input and generate a result or output.  [0040] In one embodiment, the hosts 107 can in turn relay or provide the services to one or more user equipment.).
With respect to claim 11, Cooney discloses wherein the requester is associated with the client application system ([0040] hosts 107a-107m have connectivity to the key-value directory framework 101, the cluster 103, the storage servers 105, and a service platform 109 via a communication network 111 to request file operations (e.g., read, write, delete, update, etc.) using one or more key-value directories in support of various 
With respect to claim 14, Cooney discloses wherein a partition of the plurality of partitions is locked when executing the partition task logic ([0037] Specifically, the system 100 can use in-memory caching to queue up batches of writes (or other file operations such as read operations) to many blocks within the files during large sequential writes or operations to a key-value directory's underlying output stream (e.g., file block locations associated with requested file operations). [0039] In another embodiment, the system 100 also provides for a locking mechanism (e.g., exclusive locks) when performing operations on the output stream of a key-value directory. For example, before performing an operation, the system 100 can attempt to obtain an exclusive lock on the file blocks identified by the key-value directory.).
With respect to claim 15, Cooney discloses wherein locked comprises read locked ([0037] Specifically, the system 100 can use in-memory caching to queue up batches of writes (or other file operations such as read operations) to many blocks within the files during large sequential writes or operations to a key-value directory's underlying output stream (e.g., file block locations associated with requested file operations). The system 100, for instance, initiates the generation of the output stream 
With respect to claim 16, Cooney discloses wherein locked comprises write locked ([0037] Specifically, the system 100 can use in-memory caching to queue up batches of writes (or other file operations such as read operations) to many blocks within the files during large sequential writes or operations to a key-value directory's underlying output stream (e.g., file block locations associated with requested file operations). The system 100, for instance, initiates the generation of the output stream in response to receiving a request specifying write, read, and/or other operations. [0039] In another embodiment, the system 100 also provides for a locking mechanism (e.g., exclusive locks) when performing operations on the output stream of a key-value directory. For example, before performing an operation, the system 100 can attempt to obtain an exclusive lock on the file blocks identified by the key-value directory.).
With respect to claim 17, Cooney discloses wherein the partition task logic additionally comprises a partition task map ([0031], Such a framework can be based on, for instance, a Map Reduce paradigm. parallel processing whereby a master node partitions a job or task among multiple subordinate computing nodes and then aggregates the results from the subordinate computing nodes to arrive at a " reduced" 
With respect to claims 19-20, they are of similar claims as claim 1 and therefore are rejected for the same reasons above.
Claims 4-5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mehra and in view of Schipunov and in view of Liu (US 2012/0317579, hereinafter Liu).
With respect to claim 4, Cooney, Mehra and Schipunov do not clearly disclose wherein a primary partition and a backup partition of the primary partition are stored on different nodes of the plurality of nodes.	In the same field of endeavor, Liu discloses wherein a primary partition and a backup partition of the primary partition are stored on different nodes of the plurality of nodes ([0007], MapReduce implementations tolerate failures and have a primary and backup master nodes).  Cooney, Mehra, Schipunov and Liu are analogous art because they disclose Map Reduce.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Mehra and Schipunov with wherein a primary partition and a backup partition of the primary partition are stored on different nodes of the plurality of nodes as disclosed in Liu in order to have a primary and backup nodes.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by implementing a backup 
With respect to claim 5, it is rejected for the same reasons as claim 4 above.  In addition, Liu discloses wherein the different nodes are located physically distant (Fig. 1, Map Nodes 109 are different map nodes that can be master nodes in which there is a primary and backup nodes).
With respect to claim 23, Cooney, Mehra and Schipunov do not clearly disclose wherein the node of the plurality of nodes is selected as the service node based at least in part on a least loaded node of the plurality of nodes, a least recently selected node of the plurality of nodes, a randomly selected node of the plurality of nodes, or a next node in a round robin ordering of the plurality of nodes.	In the same field of endeavor, Liu discloses wherein the node of the plurality of nodes is selected as the service node based at least in part on a least loaded node of the plurality of nodes, a least recently selected node of the plurality of nodes, a randomly selected node of the plurality of nodes, or a next node in a round robin ordering of the plurality of nodes ([0005], [0041], Maser node distributes the tasks to worker nodes.  the sub-tasks are distributed by assignment, random, or by request.).  Cooney, Mehra, Schipunov and Liu are analogous art because they disclose MapReduce.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Mehra and Schipunov with wherein the node of the plurality of nodes is selected as the service node based at least in part on a least .
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mehra and in view of Schipunov and in view of Wang (US 2017/0255634, hereinafter Wang).
With respect to claim 7, Cooney, Mehra and Schipunov do not clearly disclose wherein a first service node for a first task and a second service node for a second task comprise different nodes.	In the same field of endeavor, Wang discloses wherein a first service node for a first task and a second service node for a second task comprise different nodes ([0053] The computing system may be implemented across multiple nodes of a cluster of four machines, for example, as described in FIG. 29. One of four machines is configured as master node and name node 900. The other three machines are configured as worker nodes and data nodes (910, 920 and 930).  Cooney, Mehra, Schipunov and Wang are analogous art because they disclose partitions.

With respect to claim 18, Cooney, Mehra and Schipunov do not clearly disclose wherein the plurality of partitions comprises partitions stored on the service node.	In the same field of endeavor, Wang discloses in [0053] After the client 940 uploading the input to data nodes, the user client 940 can submit a job to the master node 900, the master node with the process "ResourceManager" dispatches the map or reduce tasks to worker nodes with the process "NodeManager". The mass storage system for storing the input consists of one name node and three data nodes, for example, where the name node (master) keeps the locations of the blocks ( partitions) of input files, and the blocks are stored in data nodes (worker nodes) while taking consideration of blocks distribution among these nodes for load-balancing and the replicas of every block ( partition) for fault-tolerance. Cooney, Mehra, Schipunov and Wang are analogous art because they disclose partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Mehra and Schipunov with wherein the plurality of partitions comprises partitions stored on the service node as disclosed in Wang in order .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mehra in view of Schipunov and in view of Chagam (US 2019/0004894, hereinafter Chagam).
With respect to claim 12, Cooney, Mehra and Schipunov do not clearly disclose wherein the client application system comprises an object transaction server or an object read server.	In the same field of endeavor, Chagam discloses in [0013] Ceph provides fault tolerance by breaking data 104 into "objects" and distributing the objects across a cluster 106. [0018], HDFS partitions in their Datallodes 208, 222, 224 for corruption.  If corrupted data is found by a scanner 210, e.g., in Datallode 206, the location reports 228 the error to its Primary Node, e.g., node 204.  Cooney, Mehra, Schipunov and Chagam are analogous art because they disclose HDFS partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Mehra and Schipunov with wherein the client application system comprises an object transaction server or an object read server as disclosed in Chagam in order to provide object transactions.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by distributing objects across a cluster with HDFS 
With respect to claim 13, Cooney, Mehra and Schipunov do not clearly disclose wherein the partitions are part of a data fabric.	In the same field of endeavor, Chagam discloses in [0054] Example 8 may be a method for a node in a collective of nodes distributed across a fabric to store data for an object manager of a host in a collective of hosts distributed across the fabric, comprising mounting a nonvolatile disk storing data for hosts in the collective of hosts, the nonvolatile disk having a known format for data stored on the nonvolatile disk). Cooney, Mehra, Schipunov and Chagam are analogous art because they disclose HDFS partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Mehra and Schipunov with wherein the partitions are part of a data fabric.as disclosed in Chagam in order to provide data fabric.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by managing collective of hosts distributed across the fabric.
Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mehra in view of Schipunov and in view of Hu (US 2015/0150017, hereinafter Hu).
With respect to claim 24, Cooney, Mehra, and Schipunov do not clearly disclose wherein the first node of the plurality of nodes comprises a partition map, wherein access to data stored on the one or more partitions is controlled using the partition map.	In the same field of endeavor, Hu discloses wherein the first node of the plurality of nodes comprises a partition map, wherein access to data stored on the one or more partitions is controlled using the partition map ([0033], Shuffle optimization includes operates mapper and map tasks.  The shuffle uses a “shuffle-ahead” feature to shuffle map task results so the reduce task input access is local). Cooney, Mehra, Schipunov and Hu are analogous art because they disclose partitions.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Cooney, Mehra and Schipunov with wherein the first node of the plurality of nodes comprises a partition map, wherein access to data stored on the one or more partitions is controlled using the partition map as disclosed in Hu in order to provide a local access to the map task.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by allowing local access to reduce task input).
With respect to claim 25, it is rejected for the same reasons as claim 24 above.  In addition, Hu discloses wherein the partition map comprises a set of indications of partition lock status, wherein each indication of partition lock status is associated with a partition of the one or more partitions ([0043]-[0044], lock partition segments).
With respect to claim 26, it is rejected for the same reasons as claim 24 above.  In addition, Hu discloses wherein the partition task map comprises a set of partition identifiers, wherein each partition identifier is associated with a partition of the one or more partitions (Hu [0042], reducer specifies a partition ID corresponding to the reduce task in the fetch request).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457